United States Court of Appeals
                     For the First Circuit


No. 18-1256

                         HEATHER TYLER,

                      Plaintiff, Appellant,

                               v.

  SUPREME JUDICIAL COURT OF MASSACHUSETTS; HON. RALPH D. GANTS;
   HON. ELSPETH B. CYPHER; HON. BARBARA A. LENK; HON. SCOTT L.
        KAFKER; HON. FRANK M. GAZIANO; HON. DAVID A. LOWY;
  HON. KIMBERLY S. BUDD; MAURA HEALEY, Attorney General for the
              Commonwealth, in her official capacity,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Wendy Murphy for appellant.
     Todd M. Blume, Assistant Attorney General, Criminal Bureau,
with whom Maura Healy, Attorney General, was on brief, for
appellee.


                        January 28, 2019
              KAYATTA, Circuit Judge.       This appeal arises from Heather

Tyler's      six-year-long   legal    battle   to   void     two   Massachusetts

Superior Court conditions of probation imposed on the adult male

who was convicted of statutory rape after impregnating her when

she was a minor.      The district court found that Tyler's suit was,

in essence, an appeal from a state-court judgment, and that the

district court therefore lacked jurisdiction to hear it under the

Rooker-Feldman doctrine.1       For the following reasons, we agree.

                                       I.

              In 2009, at age nineteen or twenty, Jamie Melendez

impregnated fourteen-year-old Heather Tyler.2               Tyler gave birth in

2010.       Upon pleading guilty in state court to the statutory rape

of   Tyler,     Melendez   received    a    sentence   of    sixteen   years    of

probation.       As conditions of probation, the sentencing judge

ordered Melendez to acknowledge paternity of the child and abide

by all orders of the Massachusetts Probate and Family Court.

              In August 2012, after learning that Melendez sought to

obtain parental visitation rights in the Probate and Family Court,

Tyler filed a motion with the criminal sentencing judge seeking

reversal of the conditions of probation mentioned above.                       She



        1
       See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court
of Appeals v. Feldman, 460 U.S. 462 (1983).
        2   The record is unclear as to Melendez's exact age at the
time.


                                      - 2 -
objected    to   the     conditions    on    the   grounds       that    Melendez's

compliance with them would bind her to an unwanted sixteen-year

legal relationship with Melendez in the Probate and Family Court.

She requested that Melendez instead pay criminal restitution,

rather   than    child    support,    to    relieve   her   of    the    burden   of

continued engagement with him in family court.                    The sentencing

court denied Tyler's request.              Tyler also sought relief from a

single justice of the Supreme Judicial Court of Massachusetts (SJC)

pursuant to Mass. Gen. Laws ch. 211, § 3. After the single justice

denied Tyler's motion, and Tyler appealed, the full SJC held oral

argument on Tyler's claims.          The SJC affirmed the decision of the

single justice on the grounds that, as a victim of a criminal

offense, Tyler lacked standing to challenge Melendez's criminal

sentence.     See H.T. v. Commonwealth, 989 N.E.2d 424, 425 (Mass.

2013).   The SJC also advised that Tyler could "raise any claim of

error, including any claim that the [Probate and Family Court]

exceeded its lawful authority, in the ordinary appellate process."

Id. at 426.

            Tyler then filed an action under the Federal Civil Rights

Act, 42 U.S.C. § 1983, in the District Court of Massachusetts,

seeking review of substantially the same grievances.                    In November

2013, the district court dismissed the action as barred by the

Eleventh Amendment.        Tyler v. Massachusetts, 981 F. Supp. 2d 92,




                                      - 3 -
96 (D. Mass. 2013).         The court also noted that the Burford3 and

Younger4       abstention   doctrines     counseled      against    adjudicating

Tyler's claims.         Id. at 96–97.    Tyler did not appeal.

               In November 2013, Tyler filed a motion in the Probate

and Family Court seeking either to vacate the court's jurisdiction

or to terminate Melendez's parental rights.              She contended that an

adult convicted of statutory rape should have no parental rights

with respect to a child born as a result of that crime.                 After the

family court denied her motion, Tyler sought review in the Appeals

Court of Massachusetts.        The Appeals Court affirmed, holding that

"nothing in the language of [the family court statute, Mass. Gen.

Laws       ch. 209C,]   expressly   limits      its   applicability    solely   to

children born as a result of lawful intercourse."                  H.T. v. J.M.,

No. 15–P–1042, 2016 WL 7046435, at *2 (Mass. App. Ct. Dec. 5,

2016), appeal denied, 75 N.E.3d 1130 (Mass. 2017).                    The Appeals

Court also discussed a 2014 amendment to the Massachusetts family

court statute,5 reasoning that since it was "apparent from [the



       3   See Burford v. Sun Oil Co., 319 U.S. 315 (1943).
       4   See Younger v. Harris, 401 U.S. 37 (1971).
       5
       In 2014, the Massachusetts legislature amended the family
court statute to specify that the family court should grant
visitation rights to a parent convicted of statutory rape only if
"visitation is in the best interest of the child" and "either the
other parent of the child conceived during the commission of that
rape has reached the age of 18 and said parent consents to such
visitation or the judge makes an independent determination that
visitation is in the best interest of the child."      2014 Mass.


                                        - 4 -
amendment's] language that it was designed to limit, rather than

to expand, the court's existing authority," the statute must have

previously authorized family courts to adjudicate the parental

rights of a parent convicted of statutory rape.             Id.     Finally, the

Appeals Court denied Tyler's plea to vacate jurisdiction as a

matter    of    public   policy,    noting   that    "the   mother's       desired

disposition [would] require us to treat the father more favorably

than   other     biological   fathers,    [and]     it   also    would    unfairly

disadvantage the child by depriving her of the right to receive

financial support from both parents."             Id. at *3.       In 2017, the

SJC denied Tyler's application for further appellate review.                      See

H.T. v. J.M., 75 N.E.3d 1130 (Mass. 2017).

               Rather than seeking a writ of certiorari from the United

States Supreme Court, Tyler filed this action in the District of

Massachusetts,       alleging      that   the     "recent       ruling     of     the

Massachusetts Supreme Judicial Court" violated her Fourth and

Fourteenth Amendment rights to due process, privacy, and equal

protection.       She sought relief declaring the 2017 SJC decision

unconstitutional and "prevent[ing] all courts in the Commonwealth

[of    Massachusetts]     from   asserting      jurisdiction      on     behalf   of

convicted rapists who impregnate their victims."                   The district

court decided that it did not have jurisdiction over the claims:


Legis. Serv. ch. 260 (West) (codified as amended at Mass. Gen.
Laws. ch. 209C, § 3(a)).


                                     - 5 -
"The   Rooker-Feldman         doctrine    prevents    consideration   because

[Tyler] present[s] a dispute brought by an unsuccessful litigant

in the state courts seeking to have a lower federal court review

and reject a state court judgment rendered before the federal

litigation commenced."         Tyler v. Supreme Judicial Court of Mass.,

292 F. Supp. 3d 555, 556 (D. Mass. 2018) (footnote omitted).               This

appeal followed.

                                         II.

            Under the Rooker-Feldman doctrine, "lower federal courts

are precluded from exercising appellate jurisdiction over final

state-court judgments." Lance v. Dennis, 546 U.S. 459, 463 (2006).

The idea is that -- absent exceptions not present here -- the only

federal court with statutory jurisdiction to review a state court's

decision is the Supreme Court, and "an aggrieved litigant cannot

be permitted to do indirectly what he no longer can do directly."

Rooker, 263 U.S.    at    416.      The   Rooker-Feldman   doctrine   bars

jurisdiction     "only    in    the   'limited    circumstances'   where   'the

losing party in state court filed suit in federal court after the

state proceedings ended, complaining of an injury caused by the

state-court judgment and seeking review and rejection of that

judgment.'"      Federación de Maestros de P.R. v. Junta de Relaciones

del Trabajo de P.R., 410 F.3d 17, 23–24 (1st Cir. 2005) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291

(2005)).


                                       - 6 -
            The record makes plain that Tyler came to federal court

seeking an end-run around the SJC's 2017 decision allowing the

Probate and Family Court to adjudicate Melendez's parental rights.

Tyler's brief to this court concedes that her complaint "asks the

federal court to reverse the state court judgment."                 And the

complaint does indeed request that the district court "[d]eclar[e]

the Supreme Judicial Court's decision unconstitutional."                  The

complaint also repeatedly identifies the SJC's 2017 decision as

the exclusive cause of Tyler's injury. After discussing the state-

court proceedings culminating with the denial of her application

for further appellate review "by the Supreme Judicial Court on

January 26, 2017," Tyler details three counts all challenging that

decision.    Count I alleges that the "ruling threatens Plaintiff's

rights by exposing Plaintiff to an unlawful restraint on her

liberty and a seizure of her person"; Count II alleges that the

"ruling threatens Plaintiff's liberty and privacy"; and Count III

alleges that the "decision violates Plaintiff's equal protection

rights."     "Where federal relief can only be predicated upon a

conviction that the state court was wrong, it is difficult to

conceive the federal proceeding as, in substance, anything other

than a prohibited appeal of the state-court judgment."              Hill v.

Town of Conway, 193 F.3d 33, 39 (1st Cir. 1999) (quoting Pennzoil

Co.   v.   Texaco,   Inc.,   481 U.S. 1,   25   (1987)   (Marshall,   J.,

concurring)).


                                    - 7 -
           Tyler seeks haven from the application of this doctrine

by arguing that, "[a]lthough [she] raised the federal issues in

every state court proceeding, Rooker-Feldman poses no bar because

none of her federal claims was actually decided by any state

court."   The record contradicts this assertion;        in ruling against

Tyler, the Massachusetts Appeals Court wrote that it did not

"overlook[]" any of her contentions, but rather found "nothing in

them that require[d] discussion."      H.T. v. J.M., 2016 WL 7046435,

at *3 n.10 (quoting Dep't of Revenue v. Ryan R., 816 N.E.2d 1020,

1027   (Mass.   App.   Ct.   2004)).      Moreover,   the   Rooker-Feldman

jurisdictional bar "is not contingent upon an identity between the

issues actually litigated in the prior state-court proceedings and

the issues proffered in the subsequent federal suit.          Instead, the

critical datum is whether the plaintiff's federal suit is, in

effect, an end-run around a final state-court judgment." Klimowicz

v. Deutsche Bank Nat'l Tr. Co., 907 F.3d 61, 66 (1st Cir. 2018)

(citation omitted).

           Tyler counters that we should read the state court's

statement that her contentions did not require discussion to mean

that the state court believed that it lacked standing to entertain

her federal claims on the merits.          Hence, she argues, the state

court arrived at no final judgment susceptible to challenge or

"end-run." We cannot agree. As the Appeals Court's opinion itself

notes, the 2013 SJC opinion rejecting for lack of standing Tyler's


                                  - 8 -
attempt to intervene in the criminal proceeding declared that Tyler

would have standing to assert her claims in an appeal from an order

of the Family and Probate Court.               See H.T. v. Commonwealth, 989
N.E.2d at 426; H.T. v. J.M., 2016 WL 7046435, at *1 ("The [SJC]

explained . . . that it remained open to the mother to raise any

claim of error in the ordinary appellate process from proceedings

in the Probate and Family Court.").              It would therefore make no

sense to interpret the Appeals Court's opinion in the appeal

arising   out   of    the   Probate    and     Family    Court   proceedings   as

incorporating the SJC's standing analysis from the prior criminal

case, barring her from taking the precise action blessed by the

SJC.   Besides, Tyler has given us no reason to believe that her

standing was even contested in either the Appeals Court case or

the 2017 SJC appeal.            We therefore read the Appeals Court's

footnote to mean that it reached Tyler's federal constitutional

claims and summarily rejected them on their merits.                 So, when the

SJC declined to review the Appeals Court's decision, the state-

court system ruled finally on Tyler's constitutional claims.

            This     analysis   also    disposes    of    Tyler's    alternative

argument:    that she is not seeking a reversal of the state-court

judgment, but rather presenting an independent, "general challenge

to the constitutionality of state law."                  It is true that the

Rooker-Feldman doctrine does not bar a "general attack on the

constitutionality" of a state law that "do[es] not require review


                                       - 9 -
of a judicial decision in a particular case."       Feldman, 460 U.S.

at 487. "'If a federal plaintiff "presents an independent claim,"'

it is not an impediment to the exercise of federal jurisdiction

that the 'same or a related question' was earlier aired between

the parties in state court."      Skinner v. Switzer, 562 U.S. 521,

532 (2011) (alterations omitted) (quoting Exxon Mobil Corp., 544
U.S. at 292–93).    But that exception does not apply "if the relief

sought in federal court is directed towards undoing the prior state

judgment."     Maymó-Meléndez v. Álvarez-Ramírez, 364 F.3d 27, 34

(1st Cir. 2004).    As we have explained, the relief Tyler seeks is

entirely predicated on her insistence that the SJC erred in the

2017 adjudication of her case.    Her attempt to reframe the case as

an independent challenge to the Massachusetts law is therefore

"felled by [her] own complaint."    McKenna v. Curtin, 869 F.3d 44,

48 (1st Cir. 2017).

             Finally, Tyler argues that "the state proceedings have

not ended with regard to the federal issues [she] seeks to have

reviewed in federal court."      See Exxon Mobil Corp., 544 U.S. at

291 (holding that the Rooker-Feldman doctrine only applies when

the losing party in state court files suit in federal court "after

the state proceedings ended").     In connection with this argument,

she observes that her family court matters "will remain pending

for at least another ten years."         But she offers no suggestion

that the family court will ever reconsider the federal claims she


                                - 10 -
presses   here.       See     Federación   de   Maestros, 410 F.3d    at   25

(observing that state proceedings have ended for purposes of the

Rooker-Feldman doctrine when "the state court proceedings have

finally resolved all the federal questions in the litigation, but

state   law    or    purely    factual     questions   . . .    remain    to    be

litigated").

              In sum, Tyler is a "losing party in state court [who]

filed suit in federal court after the state proceedings ended,

complaining of an injury caused by the state-court judgment and

seeking review and rejection of that judgment."                   Federación de

Maestros, 410 F.3d at 24 (quoting Exxon Mobil Corp., 544 U.S. at

291).   The district court therefore correctly held that it lacked

jurisdiction to hear Tyler's claims.

                                       III.

              For   the   foregoing    reasons,   we   affirm     the    district

court's dismissal for want of jurisdiction.




                                      - 11 -